                          United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Eric Andrews
                                                             Civil Action No. 18cv530-MMA(KSC)

                                               Plaintiff,
                                       V.
Dr. J. Hodges; R.N. M. Garcia;                                 JUDGMENT IN A CIVIL CASE
Department of Corrections; R.N. Bogle;
P. Shakiba; J. Hoffman, M.D.; Richard
N. Cross
                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendants' motions and dismisses this action in its entirety without prejudice and
without leave to amend in this action based on Plaintiff's failure to exhaust his administrative remedies
prior to filing suit and Plaintiff's failure to state a plausible Eighth Amendment claim against Defendant
Cross.




Date:          10/21/19                                         CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ R. Chapman
                                                                                    R. Chapman, Deputy
